Judgment, Supreme Court, Bronx County (Elbert Hinkson, J.), rendered January 13, 1989, convicting defendant after jury trial of two counts of attempted rape in the first degree, and six counts of sexual abuse in the first degree, and sentencing him to concurrent terms of from 5 to 15 years and 2 Vs to 7 years, respectively, unanimously affirmed.
Defendant’s objection to the sufficiency of the grand jury proceedings was properly preserved, as the trial court ruled on the specific issue now raised by defendant. (CPL 470.05 [2].) The present claim is not legally cognizable since legally sufficient evidence was adduced at trial (People v Alexander, 136 AD2d 332). Where testimony is submitted to the grand jury by means of videotape, we find no error in the prosecutor’s administering the oath (CPL 190.32 [5] [e]), as contrasted to *375the situation where a witness personally appears before the grand jury (CPL 190.25 [2]; compare, People v Rivers, 145 AD2d 319, lv denied 73 NY2d 981).
Defendant’s remaining contentions relating to the prosecutor’s comments on summation are unpreserved, and we decline to review them in the interest of justice. Concur— Murphy, P. J., Sullivan, Rosenberger, Ross and Asch, JJ.